Opinion by
Judge Hardin:
As we construe the will of William Short, it simply authorizes the sale and conversion of the testator’s real estate to provide an income for the use of his widow for life, charged also with the provisions made in the will for his children; and that neither the principal funds to arise from the sales of land, nor the personal estate was devised.
The opinion and judgment of the Circuit Court being inconsistent with this construction of the will, the judgment is reversed and the cause remanded for a judgment in conformity with this opinion.